OPINION CONCURRENTE DEL JUEZ DE APELACIONES SR. MARTINEZ TORRES — 96 DTA 57
San Juan, Puerto Rico, a 29 de marzo de 1996
El acusado, Miguel Montañez Miranda, fue hallado culpable por un jurado el 7 de octubre de 1993, de cuatro cargos de asesinato en primer grado, un cargo de tentativa de asesinato, y cinco cargos de secuestro y secuestro agravado. El Ministerio Público demostró con éxito al jurado que el acusado-peticionario, Montañez Miranda, fue quien ordenó los asesinatos de José R. Miranda Márquez, Jessica Díaz Caraballo, Egguie Manuel Torres Sánchez, Edgar Correa Polanco y Alex Santiago Sierra. Este último sobrevivió la llamada "Masacre de Halloween" el 30 de octubre de 1992, y fue testigo de cargo.
En el juicio, Santiago Sierra declaró, en lo pertinente, que en la noche de los hechos, su amigo Egguie le pidió que le acompañara, junto a los demás infortunados, a aclarar una imputación que Ies hacían sobre la desaparición de varios kilos de cocaína. Tras recorrer varios sitios, llegaron escoltados por varios sujetos armados a un lugar que resultó ser el "Sea Mar Marine", en Vistamar, Carolina. Santiago Sierra testificó que vio como a tres pies de distancia al acusado-peticionario, Montañez Miranda, quien daba órdenes por lo que le pareció que éste era el jefe de la ganga. Tras el interrogatorio a los jóvenes antes mencionados, éstos no convencieron a la ganga de su inocencia en relación con la desaparición de la cocaína. Santiago Sierra declaró que Montañez Miranda, tras escuchar la súplica de los jóvenes, les informó que nada podía hacer por ellos e hizo un gesto con la mano que Santiago Sierra interpretó como una orden de ejecución. Después de eso la ganga asesinó a los jóvenes y a Santiago Sierra lo dieron por muerto.
Posteriormente, un gran jurado federal acusó a Montañez Miranda y a otras personas de haber poseído un cargamento de cocaína, con intención de distribuirlo. Los cargos contra Montañez Miranda fueron retirados. Continuaron los procesos criminales contra otros co-acusados, supuestos integrantes de la llamada "ganga de Mickey Motors" entre ellos José Negrón Gil Rubio. En el juicio contra éste, varios testigos con inmunidad declararon el 25 y el 26 de mayo de 1994 que quien dio la orden de ejecutar a los jóvenes antes mencionados, por cuyos asesinatos fue convicto Montañez Miranda, fue Jorge Hernández Miller.
Montañez Miranda presentó una moción de nuevo juicio ante el Tribunal de Primera Instancia, el 9 de noviembre de 1994. Solicitó que se consideraran los testimonios dados en el Tribunal Federal como prueba exculpatoria. Unió a su moción las transcripciones oficiales de dichos testimonios, debidamente certificadas.
La moción de nuevo juicio fue discutida en cámara el 6 de febrero de 1995. Mediante resolución de *9321 de marzo de 1995, el Tribunal de Primera Instancia (Hon. Hiram A. Sánchez Martínez, Juez) denegó la moción sin celebrar una vista evidenciaría. El acusado acude ante nos de esa resolución.
En el día de hoy, este Tribunal confirma la resolución recurrida. Los fundamentos para esa confirmación no están claros. Por un lado, la mayoría rechaza que las transcripciones sometidas por Montañez Miranda cualifiquen como "declaraciones juradas" para fundamentar la moción al amparo de las Reglas 188, y 192.1 de Procedimiento Criminal. Por otro lado, sin embargo, el Tribunal analiza los referidos testimonios transcritos para concluir que no alterarían el resultado del proceso seguido en el tribunal territorial contra Montañez Miranda.
A mi juicio, las transcripciones ofrecidas por Montañez Miranda en apoyo de su moción de nuevo juicio cumplen con lo que exige la Regla 188 de Procedimiento Criminal. Esta dispone, en lo pertinente, como sigue:

"Regla 188. Nuevo juicio; fundamentos


El tribunal concederá un nuevo juicio por cualquiera de los siguientes fundamentos:


(a) Que se ha descubierto nueva prueba, la cual, de haber sido presentada en el juicio, probablemente habría cambiado el veredicto o fallo del tribunal, y la que no pudo el acusado con razonable diligencia descubrir y presentar en el juicio. Al solicitar nuevo juicio por este fundamento, el acusado deberá acompañar a su moción la nueva prueba en forma de declaraciones juradas de los testigos que la aducirán."

El Tribunal define el término "declaraciones juradas" muy restrictivamente. Es claro que la regla no se refiere a las "declaraciones juradas" como sinónimo de declaraciones de autenticidad o afidávits. Sin embargo, tal parece que la mayoría quiere afirmar lo contrario al exponer que las transcripciones presentadas no son el tipo de declaración jurada que contempla la Regla 188.
Las transcripciones reflejan fielmente y de forma oficial, el contenido de todo el testimonio dado por Angel Santana de Jesús, Juan Vélez Hernández y Francisco López Díaz ante el Tribunal Federal. Se trata de declaraciones prestadas bajo juramento; los testigos fueron contrainterrogados. La forma en que se produjeron estos testimonios es más confiable que cualquier afidávit. ¿Qué más garantía puede pedirse?
La mayoría, sin embargo, al igual que el foro de instancia, confunde la confiabilidad de la forma en que se produjeron las declaraciones con su veracidad y con la disponibilidad de los testigos. En su Sentencia, este Tribunal asevera que las transcripciones presentadas no tienen garantía de confiabilidad ya que no hay certeza de que los testigos estén dispuestos a comparecer al foro local' o si declararían lo mismo. Por tanto, dice el Tribunal, se trata de prueba altamente especulativa.
Esta prueba no es más especulativa que cualquier otra que acompañe una moción de nuevo juicio. Al analizarla, el Tribunal debe determinar primero si lo declarado alteraría el resultado del proceso, pues el descubrimiento de prueba nueva de por sí no es suficiente para ordenar un nuevo juicio. Pueblo v. Rivero, Lugo y Almodóvar, 121 D.P.R. 454, 476-77 (1988); Pueblo v. Morales Rivera, 115 D.P.R. 107 (1984); Pueblo v. Prieto Maysonet, 103 D.P.R. 102 (1974); Pueblo v. Morales, 66 D.P.R. 10 (1946). El requisito de juramentación está dirigido a garantizar la probabilidad de que el propuesto testigo dirá en corte lo mismo que aseveró en la declaración jurada.
En el caso de autos, es razonable suponer que los testigos anunciados por Montañez Miranda dirán lo mismo que declararon bajo juramento en el Tribunal Federal. Lo único especulativo es suponer lo contrario. No es razonable pensar que los testigos anunciados desean ser acusados de perjurio y perder la inmunidad que les concedió la fiscalía federal, cosa que de seguro sucedería si cambiaran su historia.
El Tribunal, quizás consciente de lo endeble de su negativa a admitir las declaraciones bajo juramento de los testigos ante el Tribunal Federal, añade a renglón seguido que no surge de forma inequívoca que los testigos declararán. Nuevamente la mayoría confunde el análisis. Las *94declaraciones juradas contienen de forma inequívoca lo que los testigos anunciados declararían lo mismo que ya declararon. La oferta de prueba ha sido hecha. Si los testigos se presentan o no es un problema del acusado. Sin sus testimonios el día de la vista de la moción de nuevo juicio, la moción será derrotada, sin duda.
En resumen, no veo porqué el Tribunal de Primera Instancia y este foro han decidido presumir que los testigos anunciados (a) no comparecerán o (b) cometerán perjurio. Tal parece que por primera vez en nuestro sistema judicial, la mala fe se presume.
Ahora bien, mi discrepancia con el Tribunal me obliga a hacer el ejercicio que el Tribunal también hizo. Tal parece que el Tribunal confía tan poco en la fortaleza de su argumento sobre la inadmisibilidad de las declaraciones juradas ofrecidas que tuvo que evaluarlas en los méritos, como si las hubiera admitido. Me parece que el análisis efectuado fue correcto. Los testimonios, ante el Tribunal Federal, si bien derrotan la teoría y contradicen la prueba de cargo en el foro territorial en el sentido de que Montañez Miranda ordenó la ejecución de las cinco víctimas antes mencionadas, no contradicen la presencia de Montañez Miranda en la escena de los hechos ni su participación como coautor de los asesinatos.
Así evaluadas, tales declaraciones juradas no son suficientes para concluir que el Tribunal de Primera Instancia abusó de su discreción al rechazar de plano, sin vista, la moción de nuevo juicio. Es razonable concluir que los testimonios ofrecidos con la moción no alterarían la convicción de Montañez Miranda como coautor de los delitos imputados. Pueblo v. Chévere Heredia, Opinión de 22 de agosto de 1995, 95 J.T.S. 115, pág. 39.
Por ese motivo, estoy de acuerdo con el resultado alcanzado por este Tribunal. Sin embargo, como me parece que las transcripciones de los testimonios bajo juramento de los testigos anunciados cumplen con lo que requiere la Regla 188 de Procedimiento criminal, no puedo prestar mi conformidad a la Sentencia emitida en el día de hoy. Concurro con el resultado por los fundamentos aquí expresados.
RAFAEL L. MARTINEZ TORRES
Juez de Apelaciones